                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      IN RE PACIFIC THOMAS                          Case No. 19-cv-03348-MMC
                                         CORPORATION,
                                  8                    Debtor                          Bankruptcy Court No. 14-54332 MEH
                                                                                       Adv. No. 14-05114
                                  9

                                  10                                                   ORDER DENYING APPELLANT
                                                                                       WORSLEY'S ADMINISTRATIVE
                                  11                                                   MOTION TO RELATE CASES
                                  12     KYLE EVERETT, Chapter 11 Trustee,
Northern District of California
 United States District Court




                                                       Plaintiff,
                                  13
                                                  v.
                                  14

                                  15     RANDALL WHITNEY, et al.,
                                                       Defendants.
                                  16

                                  17

                                  18          Before the Court is appellant Jill Worsley's ("Worsley") "Administrative Motion to

                                  19   Consider Whether Cases Should Be Related," filed August 16, 2019, whereby Worsley

                                  20   seeks an order finding, pursuant to Civil Local Rule 3-12(b), the above-titled bankruptcy

                                  21   appeal is related to another bankruptcy appeal, specifically, Everett v. Whitney, 19-cv-

                                  22   03385 MMC. Having read and considered the Administrative Motion, the Court rules as

                                  23   follows.

                                  24          The purpose of the Rule 3-12 is to avoid the burden of "conduct[ing] before

                                  25   different Judges" two or more cases that "concern substantially the same parties,

                                  26   property, transaction or event." See Civil L.R. 3-12(a). Here, however, the instant case,

                                  27   specifically, 19-cv-3348 MMC, and the case Worsley seeks to relate, specifically, 19-cv-

                                  28   3385 MMC, already are pending before the undersigned. Consequently, Rule 3-12 is
                                  1    inapplicable, and no other reason to order the two cases related is apparent.1

                                  2          Accordingly, the Administrative Motion is hereby DENIED.

                                  3          IT IS SO ORDERED.

                                  4

                                  5    Dated: August 22, 2019
                                                                                             MAXINE M. CHESNEY
                                  6                                                          United States District Judge
                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                             1
                                  27          An order relating the cases is not necessary to address Worsley's concern that
                                       the two appeals should be briefed "at the same time and on [the] same briefing schedule"
                                  28   (see Appellant's Mot. at 2:22); indeed, the two appeals have identical briefing schedules.

                                                                                   2
